DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Interview Summary
Examiner notes that upon further consideration of the prior art and closer review of Commander (EP 1897700), he was mistaken in the interview on September 30, 2020 (mailed October 05, 2020) with his statement that Commander did not disclose the removal of the adhesive layer between the separation layer and the optical layer in security device.  Although Commander did not show this exact configuration in the drawings, such a configuration was disclosed in paragraph 20.  

Claim Rejections - 35 USC § 103
Claims 1, 3-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Commander (EP 1897700) in view of Steenblik et al. (US 7738175).  


    PNG
    media_image1.png
    296
    488
    media_image1.png
    Greyscale

Commander discloses that the optical film can have micro lenses (paragraph 17), but fails to specifically teach or disclose whether image icons in the form of posts with coated areas which act in conjunction with the lenses may be added.  Steenblik discloses micro-optic security and image presentation providing modulated appearance KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


    PNG
    media_image2.png
    370
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    570
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    841
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    695
    594
    media_image5.png
    Greyscale

Commander discloses that the optical film can have a thickness 1-10 microns (paragraph 24), but does not specifically disclose that it can have a thickness of 30 microns as claimed.  As stated above, Steenblik discloses that the multilayered micro-optical body varies in thickness across its surface (due to the microlens) and can have a thickness of 10-40 microns (Claim 32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical film thickness of 30 microns  as taught by Steenblik in the method taught by Commander because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing known successful and conventional method of providing an optical film of a known successful and conventional thickness for use in a security device.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The separation layer (14) in the method of the above references as combined would reside between the carrier substrate (12) and the micro-optic film material assembly in the (10) similar to the arrangement seen in in Fig. 2e and 5e of Commander.   Commander further discloses that the adhesive layer used to bond the optical layer (10) to the separation layer can be removed if a thermal release is utilized.  This would result in the release layer being in contact with both the carrier substrate and micro-optic film of Steenblik.  This configuration would also result in the carrier substrate being in contact with the focusing icons in the micro-optic layer since the other side of the optical layer is bonded to a document through adhesive layer 22 seen in Fig. 2e and 5e of Commander.  
As to claim 3, the method of claim 1 is taught as seen above.  Commander discloses the pre-patch transfer assembly comprises a plurality of alternating isolated element for transfer and background areas (Fig. 5e).  

    PNG
    media_image6.png
    203
    420
    media_image6.png
    Greyscale

As to claim 4, the method of claim 1 is taught as seen above.  Commander discloses that the adhesive layer is discontinuous such that at least one of a longitudinal or latitudinal dimension of the adhesive layer is equivalent to or smaller than a corresponding dimension of the micro-optic film material assembly.
As to claim 5, the method of claim 1 is taught as seen above.  Commander discloses that the isolated element can have a straight edge (Fig. 5c.)
As to claim 6, the method of claim 1 is taught as seen above.  Commander discloses that the separation layer may comprise a relief structure (C10, lines 9-10).
As to claim 7, the method of claim 1 is taught as seen above.  Commander discloses that the isolated element can be in the form of a patch or stripe (Fig. 5e).
Claim 8 is rejected for the substantially the same reasons as claim 1 above, Commander discloses a step of cutting through at least one of the adhesive layer 22, the micro-optic film material assembly 10 or separation layer 14 to form a plurality of isolated elements for transfer  (paragraph 40).
As to claim 9, the method of claim 8 is taught as seen above.  Commander discloses transferring the background area adjacent or surrounding the cut isolated elements form the carrier substrate and leaving the cut isolated elements for transfer (C10, L34-36).
As to claims 10 the method of claim 8 is taught a seen above.  Commander discloses transferring at least one of the plurality of isolated elements to an object to be protected (C10, L44-46).
As to claim 12, the method of claim 10 is taught as seen above. Commander discloses transferring at least one of the isolated elements comprises of contacting the adhesive layer to a security document and applying a die stamp to the carrier substrate to affix said adhesive to the security document (C10, L44-46).
As to claim 13, the method of claim 12 is taught as seen above. Commander discloses that the die stamp comprises pressure points that are in register with the plurality of isolated elements for transfer (C10, L29-31).
As to claim 14, Commander discloses a pre-patch die-cut transfer sheet comprising:
a carrier substrate; a pre-patch transfer assembly that is affixed along a first side of the carrier substrate; wherein said pre-patch transfer assembly comprises at least one isolated element for transfer with a micro-optic film material that produces a synthetic image, and adhesive layer affixed along a first side of the micro-optic film material opposite the carrier substrate; and a background or waste region adjacent to or surrounding the isolated element for transfer that is affixed along the first side of the carrier substrate and that is separated from the at least one isolated element for transfer by one or more cut marks (Fig. 5d).

    PNG
    media_image7.png
    253
    460
    media_image7.png
    Greyscale

Commander discloses that the optical film can have micro lenses (paragraph 17), but fails to specifically teach or disclose whether image icons in the form of posts with coated areas which act in conjunction with the lenses may be added.  Steenblik discloses micro-optic security and image presentation providing modulated appearance of an in-plane image (Abstract).  Steenblik discloses a multilayered body with microlens and image icons comprising of shaped posts optionally filled with a material comprising of an ink or dye (Fig. 1b, 7a-7c; claim 47). Steenblik discloses that the portions magnified by the focusing element (microlens) can be combined and projected to form a magnified synthetic image (Fig. 24a, 24b, 27a and 27b).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the pigmented layer and image structure of Steenblik in the product taught by Commander because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing known successful and conventional means of imparting image and/or logo with a desired color in an optical film.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The separation layer (14) in the method of the above references as combined would reside between the carrier substrate (12) and the micro-optic film material assembly in the (10) similar to the arrangement seen in in Fig. 2e and 5e of Commander.   Commander further discloses that the adhesive layer used to bond the optical layer (10) to the separation layer can be removed if a thermal release is utilized.  This would result in the release layer being in contact with both the carrier substrate and micro-optic film of Steenblik.  This configuration would also result in the carrier substrate being in contact with the focusing icons in the micro-optic layer since the other side of the optical layer is bonded to a document through adhesive layer 22 seen in Fig. 2e and 5e of Commander.  


Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on pages 10-12 that the previously cited references as combined fail to specifically teach or disclose that the separation layer directly in contact with either the lens or image side of the optical layer as currently claimed.  This argument is not persuasive since, as seen in the rejection above, the lens side of the optical layer of Steenblik is in direct contact with the thermal separation layer of Commander and is in direct contact with both the carrier layer and the optical/micro-optic layer as currently claimed.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lutz (US 6627286) discloses an embossing foil wherein a separation layer is in direct contact with both the carrier layer and the optical layer in a laminate that is cut into individual patches for use in security documents.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 13, 2021